783 F.2d 476
Charles W. STALL, Jr., Appellant,v.John E. BOURNE, Jr., and Ross F. Walker, Appellees.
No. 84-1394.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 3, 1986.Decided Feb. 14, 1986.

(Robert N. Rosen, Rosen, Oberman, & Rosen, Samuel H. Altman, Altman & Altman, P.A. on brief), for appellant.
(James E. Gonzales, Gonzales & Gonzales on brief), for appellees.
Before WINTER, Chief Judge, RUSSELL, WIDENER, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN, CHAPMAN, and WILKINSON, Circuit Judges, sitting in banc.
PER CURIAM:


1
The judgment of the district court is affirmed by an equally divided court, and the opinion of the panel heretofore filed, 774 F.2d 657, is withdrawn.


2
AFFIRMED.